J-A08034-16


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

JOHN VINCENZI                               :     IN THE SUPERIOR COURT OF
                                            :           PENNSYLVANIA
                     Appellant              :
                                            :
                     v.                     :
                                            :
ROBERT M. MORGAN AND MORGAN                 :
COMPANY AND SELECTIVE INSURANCE             :
                                            :
                      Appellees             :
                                            :     No. 2108 EDA 2015

                 Appeal from the Order Entered June 11, 2015
            In the Court of Common Pleas of Northampton County
                Civil Division at No(s): C-0048-CV-2013-11855

BEFORE:     BOWES, OLSON and STRASSBURGER,* JJ.

DISSENTING STATEMENT BY STRASSBURGER, J.:

FILED NOVEMBER 18,2016

      I respectfully dissent.     Because I conclude that genuine issues of

material fact exist as to whether Mr. Vincenzi was in the zone of danger and

whether he feared physical impact, I would reverse and remand for trial on

his claim for negligent infliction of emotional distress.




*Retired Senior Judge assigned to the Superior Court.